        Case 4:15-cv-00380-SBA Document 194 Filed 04/01/21 Page 1 of 1



 1

 2                               UNITED STATES DISTRICT COURT
 3                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 4                                      OAKLAND DIVISION
 5

 6 IVETTE RIVERA,                                       Case No: 15-cv-00380 SBA
 7                 Plaintiff,                           CONDITIONAL DISMISSAL
                                                        ORDER
 8         vs.
 9 EAST BAY MUNICIPAL UTILITY
     DISTRICT, et al.,
10
                   Defendants.
11

12          Having received notice of the settlement of this action, see Dkt. 193, and it
13   appearing that no issue remains for the Court’s determination,
14          IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
15   DISMISSED. All scheduled dates are VACATED. In the event that the settlement is not
16   realized, any party may move to reopen the case and pretrial/trial dates will be reset,
17   provided such motion is filed within ninety (90) days of the date this order is filed.
18          IT IS SO ORDERED.
19   Dated: April 1, 2021
                                                       ______________________________
20
                                                       SAUNDRA BROWN ARMSTRONG
21                                                     Senior United States District Judge

22

23

24

25

26

27

28
